214 F.2d 821
Gerhard A. PUFF, Appellant-Petitioner,v.UNITED STATES, Respondent.UNITED STATES, Respondent,v.Gerhard A. PUFF, Appellant-defendant.
United States Court of Appeals, Second Circuit.
Motion Argued July 6, 1954.Decided July 12, 1954.

PER CURIAM.

Opinion on Motion for Stay

1
This motion was presented before the undersigned and fully heard on July 6, 1954.


2
Upon its submission we speedily satisfied ourselves that there was no substance to the claim either of newly discovered evidence or of lack of due process upon which the motion was predicated.  However, in a matter of such gravity we thought it wise to consider whether the motion under 28 U.S.C.A. 2255, which was denied below 122 F. Supp. 775, if treated as a timely motion for rehearing addressed to our opinion in the former appeal, 211 F.2d 171, could possibly have sufficed to change the ultimate holding.  And now, having again carefully reviewed the trial record and the briefs on the former appeal, and having considered as well the impact thereon of all argument made on the pending motion, we are satisfied that, even were the motion under section 2255 treated as a broad petition for rehearing, there would be no valid cause for disturbing the judgment of conviction execution of which the defendant seeks a stay.


3
JEROME N. FRANK C.J.  CARROLL C. HINCKS C.J.